Citation Nr: 1806146	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $19,802.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to August 1975.
This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) at the Regional Office (RO) in Milwaukee, Wisconsin.  The Committee denied the Veteran's request for a waiver of an overpayment of VA pension benefits.

In November 2015, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous Board remand, the RO was instructed to contact the Veteran and ask him to submit a new financial status report.  In January 2016, the RO sent a letter to the Veteran requesting that he complete the attached VA Form 5655 financial status report.  In a May 2016 supplemental statement of the case (SSOC), the RO stated that the Veteran has not completed the requested financial status report form and there is no evidence of any mail returned to the VA as undeliverable.  The RO then continued the denial of overpayment.  The address of record at that time was in New Hampton, Missouri.  In September 2016, the RO received correspondence sent in August 2016 regarding VA benefits for education or training from the US Postal Service, which they notified the Veteran about in a November 2016 letter that was sent to a new address in Jamesport, Missouri.  This new address was found in a Thomson Reuters search.  This letter, as well as subsequent letters sent to the same Jamesport address, has not been returned undeliverable.  Therefore, the Board presumes that this is the Veteran's current address.  

The RO should again send a VA Form 5655 financial status report for completion using the current address in Jamesport, Missouri.  


Accordingly, the case is REMANDED for the following action:

Provide the Veteran a Financial Status Report for completion using the current address in Jamesport, Missouri, to determine his entitlement to waiver of recovery of overpayment of pension benefits, in the calculated amount of $19,802.00, including on the basis of equity and good conscience.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




